PER CURIAM.
We affirm the revocation of appellant’s probation, but remand for correction of the order of revocation.
Appellant was charged with eight different violations of the conditions of his probation. His probation supervisor presented testimony concerning all of the charged violations, but during defense counsel’s cross-examination of her, the trial court restricted the testimony to the charge of violating condition (7) in that he failed to report to his supervisor and make a payment toward the costs of his supervision as instructed. The court’s instruction was followed, and appellant’s testimony and the remainder of the questioning of the supervisor concerned only that charge. At the conclusion of the testimony, the trial court made an oral finding that appellant had committed that charged violation. The written order of revocation, however, recites a finding that appellant violated conditions (1), (2), (6), and (7).
Since the evidence supports the finding that appellant violated condition (7) and since this was a substantial violation sufficient to support the revocation order, the order of revocation and judgment and sentence are affirmed. See Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979). However, the trial court could not properly find that appellant had committed the other violations recited in the probation order after restricting the testimony at the revocation hearing to the charge of violating condition (7).
Accordingly, the judgment and sentence are affirmed, but the cause is remanded with instructions to strike from the order of revocation the finding that appellant violated conditions (1), (2), and (6).
BOARDMAN, A. C. J., and SCHEB and OTT, JJ., concur.